67 F.3d 296
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Davey James REEDY, Plaintiff-Appellant,v.Dr. CEI, Central Classification;  Augusta CorrectionalCenter;  Commonwealth of Virginia;  Lieutenant Cook;  Ms.Brereton;  Mr. Mueller;  A.L. Crawford;  Warden Saunders;Assistant Warden Taylor, Defendants-Appellees.
No. 95-6726.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 31, 1995.Decided Oct. 5, 1995.

Davey James Reedy, Appellant Pro Se.  Martha Murphey Parrish, Assistant Attorney General, Richmond, Virginia, for Appellees.
Before WILKINSON and HAMILTON, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Davey James Reedy appeals from district court orders dismissing his 42 U.S.C. Sec. 1983 (1988) action and denying reconsideration thereof.  We affirm, with some modification.


2
With respect to Reedy's due process claims, the district court dismissed for lack of a liberty interest due to a lack of mandatory language in state statutes or regulations.  Such an approach was proper at the time the district court filed its opinion and orders.  However, since those orders, the Supreme Court has abandoned this approach and mandated an approach to liberty interests that allows such interests only by force of the Due Process Clause itself or in situations where deprivation of a state-created protection would "impose[ ] atypical and significant hardship on the inmate in relation to the ordinary incidents of prison life."   Sandin v. Conner, 63 U.S.L.W. 4601, 4604-05 (U.S.1995).  We have reviewed the due process claims covered by Sandin and affirm the district court's dismissal of them on the basis that they fail to state claims under Sandin.   We affirm the order dismissing the remainder of the claims and the order denying reconsideration of the dismissal order on the reasoning of the district court.  Reedy v. Cei, No. CA-94-118-R (W.D.Va. Mar. 28 & Apr. 28, 1995).


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED